


SEMTECH CORPORATION
EXECUTIVE BONUS PLAN


ARTICLE I
PURPOSE OF THE PLAN


This Plan is established to provide a further incentive to selected executives
to promote the success of Semtech Corporation and its Subsidiaries by providing
an opportunity to receive additional compensation based on performance as set
forth herein, to link those executives’ compensation opportunities to
performance, and to facilitate the Company’s ability to attract, retain and
motivate top executive talent.




ARTICLE II
DEFINITIONS


1.
ANNUAL SALARY -- The regular annualized rate of base salary of a Participant in
effect at the end of the Plan Year to which the applicable incentive award
relates, but excluding any incentive compensation, commissions, over-time
payments, option exercise income, the value of restricted stock vesting or
vesting or payment of restricted stock units, retroactive payments not affecting
the base salary or applicable to the current year, and any other payments of
compensation of any kind.



2.
APPROVED BUSINESS PLAN -- The Company’s Annual Business Plan as approved by the
Board for the applicable Plan Year.



3.
BOARD -- The Board of Directors of the Company.



4.
COMMITTEE -- The Compensation Committee of the Board of Directors as from time
to time appointed or constituted by the Board of Directors.



5.
COMPANY -- Semtech Corporation.



6.
EBIT – The Company’s earnings before interest and taxes for the applicable Plan
Year on a consolidated basis.



7.
EXECUTIVE -- Any Senior Leadership Team (SLT) member and/or Section 16 Officer,
each as determined by the Board or the Committee, who was employed by the
Company or one of its Subsidiaries during all or any part of the year; provided,
however, that the Company’s Chief Executive Officer shall not be considered an
“Executive” for purposes hereof and shall not be eligible to participate in the
Plan.



8.
CHIEF EXECUTIVE OFFICER – The Chief Executive Officer of the Company.



9.
NON-GAAP OPERATING INCOME – Operating income of the Company for the applicable
Plan Year on a consolidated basis and with such adjustments (i) to take into
account or disregard any items or events that the Committee determines in its
discretion to be non-recurring or extraordinary or that are not considered
reflective of the Company’s core results, and (ii) as the Committee determines
to be necessary to best reflect the operating income from ordinary business
operations.



10.
PARTICIPANT -- Any Executive selected and approved by the Committee to
participate in the Plan in accordance with its terms.



11.
PLAN -- This Semtech Corporation Executive Bonus Plan.



12.
PLAN YEAR -- The Company’s fiscal year.



13.
SECTION 16 OFFICER – An officer who has been determined by the Board to be an
officer of the Company subject to the requirements of Section 16 of the
Securities Exchange Act of 1934, as amended.


14.
SUBSIDIARY – Any entity in which the Company owns, directly or indirectly, 50%
or more of the voting stock or other equity interests.





ARTICLE III
ELIGIBILITY FOR PARTICIPATION
 
Participants are those Executives selected by the Committee to participate in
the Plan. Participation in the Plan shall require Committee approval. No member
of the Committee shall be eligible to participate in the Plan.




ARTICLE IV
BONUS POOL


1.
As early as feasible at the beginning of each Plan Year, the Chief Executive
Officer shall recommend to the Committee for its review and approval the fiscal
year bonus plan. The fiscal year bonus plan shall establish bonus payout factors
and bonus pools based on fiscal year achievement of specified level(s) of
Non-GAAP Operating Income. The specified level(s) of Non-GAAP Operating Income
for a Plan Year may, in the Committee’s discretion, be based on the Approved
Business Plan for the applicable Plan Year and/or may take into account or be
based on such other factors as the Committee may consider relevant for the
particular Plan Year for this purpose. The proposed bonus pool amounts shall be
calculated as the sum of (a) the target bonus awards (calculated in accordance
with Exhibit A hereto) for Participants for the Plan Year and (b) an estimate of
target awards for positions that may be filled during the Plan Year (new hires
who may become Participants on a pro rata basis). Fiscal year performance will
determine the final fiscal year bonus pool.



2.
To assist the Committee in making a determination with respect to the Chief
Executive Officer’s recommendation, the proposed bonus pool shall also be
expressed as a percentage of EBIT. Unless otherwise provided by the Committee,
EBIT shall be determined based on the Approved Business Plan for the particular
year. At the Committee’s discretion, such EBIT may be computed prior to or after
the deduction of incentive compensation payments to be paid under the Plan and
may exclude certain extraordinary items.



3.
The Committee shall establish a table for determining the “Organizational
Performance Factor” for the Plan Year. The table shall be based on a comparison
of Non-GAAP Operating Income for the Plan Year as compared to Non-GAAP Operating
Income for the previous Plan Year and shall correlate various percentage
improvements in Non-GAAP Operating Income with an Organizational Performance
Factor, also expressed as a percentage. The table approved by the Committee for
a particular Plan Year is referred to as the “Performance Goals” for that Plan
Year.



4.
Incentive compensation payments will be made in accordance with Article V. The
Committee may impose such limits, if any, as it may determine to be appropriate
on the incentive compensation payments (individually or in the aggregate) made
under the Plan for any Plan Year notwithstanding anything in Exhibit A to the
contrary. The “bonus pool” referenced in this Plan is for budgetary purposes and
may be considered by the Committee, but the actual incentive compensation
payments determined by the Committee and made under the Plan for any Plan Year
may be more than, equal to, or less than the bonus pool for that Plan Year.



5.
The bonus pool does not represent a segregated fund of assets. Participants have
no claim on any particular Company asset or group of Company assets, either
before or after incentive compensation payments are determined or authorized for
the Plan Year. Any incentive compensation awarded under the Plan will be paid
from the general assets of the Company.





ARTICLE V
INCENTIVE COMPENSATION PAYMENTS


1.
CALCULATION AND AUTHORIZATION OF PAYMENTS -- Incentive compensation payments to
Participants shall be calculated, under the supervision of the Chief Executive
Officer, in accordance with the formula and procedures set forth in Exhibit A
hereto, and each Participant's incentive award determined under Exhibit A will
be recommended to the Committee for its consideration and final approval. No
award is payable under the Plan for any Plan Year unless and until the Committee
approves that award.



2.
ORGANIZATIONAL PERFORMANCE FACTOR – After the end of the Plan Year, the Non-GAAP
Operating Income for the Plan Year, as determined by the Committee, shall be
rated against the Non-GAAP Operating Income for the previous Plan Year, as
determined by the Committee, to determine the Organization Performance Factor
level for all Participants (pursuant to the Performance Goals established for
that Plan Year). Pro rata adjustments will be made for whole percentage
increments between the levels stated in the table.



3.
INDIVIDUAL PERFORMANCE FACTORS – A Participant’s Individual Performance Factor
shall be based on personal achievement during the Plan Year, as provided in
Exhibit A. A Participant’s Individual Performance Factor shall be recommended by
the Chief Executive Officer but subject to review, adjustment and final approval
by the Committee.



4.
MODIFICATIONS. The Committee may, in its sole discretion, change the method for
calculating Plan payments at any time prior to the end of a Plan Year.



5.
METHOD AND TIME OF PAYMENT



A.
The incentive compensation payment authorized for each Participant with respect
to each Plan Year shall be paid to such Participant in cash following the close
of the Plan Year and within two and one-half months after the close of the Plan
Year. The foregoing notwithstanding, the Committee may delay (but not past
December 31 of the calendar year in which such Plan Year ends) the payment of
awards if it determines in its discretion that circumstances warrant a delay.



B.
All incentive compensation payments shall be made in cash and paid net of any
taxes or other amounts required to be withheld.



6.
CLAWBACK POLICY – This Plan, and any awards and payments made under this Plan,
are subject to the terms of the Company’s recoupment, clawback or similar policy
as it may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of awards under and/or any payments received with respect to this
Plan.

 
7.
RIGHTS OF PARTICIPANTS



A.
Selection of an individual as a Participant for one Plan Year does not mean that
the individual will be selected to participate in future Plan Years.



B.
The establishment of a bonus pool is subject to the discretion of the Committee.
No Participant shall have any right to require the Committee to establish a
bonus pool for any Plan Year. No Participant shall have any vested interest or
property right or any share in any amounts that may be established as a bonus
pool.



C.
All payments are subject to the discretion of the Committee. No Participant
shall have any right to require the Committee to authorize any incentive
compensation payments under the Plan. Even though the Participant’s performance
may be assessed periodically during the Plan Year and/or the progress of
Non-GAAP Operating Income may be tracked, all incentive compensation payments
are subject to calculation as set forth in Exhibit A and the discretion of the
Committee. The mere existence of periodic assessments or tracking does not give
the Participant any basis for claiming any incentive compensation under this
Plan on a pro rata basis during the Plan Year or otherwise.



D.
Subject to such exceptions as may be approved by the Committee, a Participant
shall have no right to any incentive compensation payment unless he or she is
employed by the Company or one of its Subsidiaries on the date such payment is
actually made. Nothing in this Plan gives a Participant the right to remain in
the employ of the Company or any Subsidiary. Except to the extent explicitly
provided otherwise in a then effective written employment contract executed by
Participant and the Company (or any Subsidiary that employs the Participant, as
the case may be), each Participant is an at will employee whose employment may
be terminated by the Participant or by the Company (or Subsidiary that employs
the Participant, as the case may be) without liability at any time for any
reason.





ARTICLE VI
ADMINISTRATION


The Plan shall be administered by the Committee. The Committee shall have the
right to construe the Plan, to interpret any provision of the Plan, to make
rules and regulations relating to the Plan, and to determine any factual
question arising in connection with the Plan's operation. Any decision made by
the Committee under or with respect to the Plan shall be conclusive, final and
binding on all parties concerned. The Committee may delegate to the officers or
executives of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. For the avoidance of doubt, the
Committee may not delegate the duty to approve the bonus pool under Article IV
or to authorize awards under Article V. The Plan shall be construed and
interpreted to comply with (and avoid any tax, penalty or interest under)
Section 409A of the Internal Revenue Code of 1986, as amended.




ARTICLE VII
AMENDMENT OR TERMINATION OF PLAN


The Board or the Committee shall have the unilateral right to terminate or amend
this Plan at any time with respect to all or some Participants with respect to
any unpaid bonus amounts, and to discontinue the establishment of bonus pools.




ARTICLE VIII
EFFECTIVE DATE


This amended and restated version of the Plan shall be effective beginning with
the Company’s 2017 fiscal year.




Approved and Adopted by the Compensation Committee: November 11, 2015


EXHIBIT A


CALCULATION OF CASH BONUS INCENTIVE PROGRAM PAYMENTS


A.
AWARD FORMULA



1.
It is expected that Participants will work to achieve the business objectives
established for this Plan in a manner consistent with the Company’s Core Values
and Code of Conduct and any other applicable Company policies.

2.
A Participant’s Annual Salary multiplied by the applicable “Target Level” for
the Participant (as defined in Section B of this Exhibit A) establishes the
Participant’s “Target Award”.

3.
Subject to any discretionary adjustments made pursuant to the Plan and to any
limitations contained in the Plan, and unless the Committee provides a different
allocation for the particular Plan Year, the actual amount to be awarded to a
Participant for any Plan Year pursuant to the terms of this Plan shall be
calculated by multiplying the Participant’s Target Award by the sum of

a.
50% of the Organizational Performance Factor determined in accordance with the
Performance Goals adopted by the Committee for the applicable Plan Year (with
pro rata adjustments being made for whole percentage increments between the
levels stated in the table); and

b.
50% of the Individual Performance Factor determined for the Participant for that
Plan Year.

4.
Awards generally shall be made only to Participants who are in the employ of the
Company or one of its Subsidiaries on the date of payment.

However, awards for Participants who terminate employment after the close of the
Plan Year but before awards are paid (and pro-rated awards for Participants who
terminate employment during a Plan Year) may be considered by the Committee
based on the conditions of the case. A payment, if any, to a former executive
(the executive’s estate or designated beneficiary in the case of a deceased
Participant) shall be made at the time provided in Section 5 of the Plan.
5.
Pro-rated awards may be approved for individuals who become Participants
subsequent to the beginning of a Plan Year.

6.
Recommended awards for Participants whose Target Levels change during the Plan
Year will, unless otherwise determined by the Committee, be based on the Target
Level in effect when the calculation is made.

7.
The Participant's incentive awards determined under this Exhibit A will be
recommended to the Committee for its consideration and approval.

8.
Before the calculated awards are presented to the Committee, the award for any
Participant or group of Participants may be adjusted, upward or downward, at the
discretion of the Chief Executive Officer. The recommended award for any
Participant, or group of Participants, may be adjusted, upward or downward, at
the discretion of the Committee. Examples of factors that could lead to an
adjustment are subjective criteria such as the Participant’s initiative,
leadership, teamwork, judgment, and creativity.



B.
TARGET LEVELS



Target Levels are based on, without limiting any other factors the Committee may
consider relevant, the individual’s position and responsibilities in the
organization. Target Levels are determined by the Committee. Where a range has
been established, the actual Target Level is determined by the Committee will be
within the applicable range. The Committee has discretion to modify the range
from time to time.


Position
Target Level
Chief Financial Officer
70 - 125%
Chief Operating Officer
70 - 125%
Business Unit and Functional Unit Heads
50 - 125%





C.
INDIVIDUAL PERFORMANCE FACTORS



After the end of each Plan Year, each Participant’s performance will be assessed
by the Chief Executive Officer.
Factors relevant in determining a Participant’s Individual Performance Factor
may include (1) the Participant’s commitment to, and reinforcement of, the
Company’s Core Values and Code of Conduct, (2) , the Participant’s contributions
to achieving the Company’s general financial goals and strategic objectives, (3)
the Executive’s technical, operational, financial, and managerial achievements
in his or her scope of influence, (4) the Executive’s leadership, talent
management, customer service, and strategy and execution with respect to new
product development or other key projects, and (5) any other factors that the
Chief Executive Officer or Committee may consider relevant in the circumstances.
Following the assessment, the Chief Executive Officer will recommend a
Individual Performance Rating for each the Executive. The Individual Performance
Factor for any Executive, or group of Executives, may be adjusted, upward or
downward, at the discretion of the Committee.






